The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to application filed on 11/7/20, in which Claims 1-11 are presented for examination of which Claims 1, 7, 10 and 11 are in independent form.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1-6 and 11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation “same olfactory sensor…” in line 9 (also Claim 11, line 8). There is insufficient antecedent basis for this limitation in the claim. (Claims 2-6 are similarly rejected for their dependency). 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tobacco (JP 2003/290179) in view of Dillon et al. (Dillon; US 2014/0012794).
Regarding Claim 1, Tobacco discloses a method of sharing olfactory data between the real world and the online world ([0006]-[0007] uses smells from real world with neural network online to determine user preferences), the method comprising:
generating a user olfactory function f.sub.user(x) ([0007] neural network uses a function to take inputs and determine preference outputs) indicating a user preference ([0007] preference data) for the odor ([0007] smell material) of each of a plurality of objects  through cumulative machine-learning ([0007] hierarchical neural network whose output is used as food preference data…the hierarchical neural network is learned by a back propagation method using the food preference data as teacher data (learning means)) for each of a plurality of users ([0023] data is collected from a plurality of people (subjects)) by using olfactory data obtained by sensing standard fragrance samples as input values ([0007] material attribute data possessed by the taste-and-smell material) and user preference test results ([0007]…and biological information data obtained from a subject who tastes the taste-smell material…are input in parallel) for the standard fragrance samples as output values ([0007] a hierarchical neural network whose output is used as food preference data);
receiving olfactory data (VAR) obtained by sensing the odor of an object by using same olfactory sensor ([0014] taste and smell material are, for example, one showing the amount of components, the physicochemical constant, and the physical quantity detected by instrumental analysis of the taste and smell material or via a sensor) as used to sense the odor of the standard fragrance samples ([0038] information data can be used…to evaluate the degree of involvement in food preference for olfactory material);
determining user preferences by applying the received olfactory data to the user olfactory function f.sub.user(x) ([0040] the food preference data is given as teacher data to the output of the hierarchical neural network NN that inputs the material attribute data of the taste and smell material and the biological information data of the subject who tasted the taste and smell material in parallel…to quantitatively clarify the relationship between the material attributes of olfactory materials and human psychological factors related to food…to effectively quantify the physical attributes and the indicators showing the psychological effects that are greatly related to the eating habits), but doesn’t specify displaying the determined user preferences.
In the same field of endeavor, Dillon discloses a personal taste assessment system receives a person's ratings for various rated items, such as wines or other beverages, and it develops a preference model for the person based on the received ratings.  Dillon discloses displaying the determined user preferences ([0071] the preference profile may be presented to the user by displaying, Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Dillon using a display in order to provide convenient accessibility to data that can truly assess whether the user is likely to enjoy a recommended item, and that can find and recommend apparently unrelated items that the consumer is likely to enjoy, as suggested by Dillon ([0004]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tobacco and Dillon, further in view of HADDAD et al. (Haddad; US 2015/0051842).
Regarding Claim 2, Tobacco doesn’t disclose the olfactory data includes at least one of gas chromatography information for analyzing gas ingredients generated from an odor of an object, information regarding chemical ingredients constituting the object, information regarding absorption and desorption between odor molecules and polymer elements, which may be extracted from the olfactory data, and sensing information sensed by each of a plurality of sensors constituting the olfactory sensor.
In the same field of endeavor, Haddad discloses a method for assessing odors, comprises an electronic nose, to be applied to an odor and to output a structure identifying the odor; a neural network which maps an extracted structure to a first location on a pre-learned axis of odor pleasantness; and an outputs an assessment of an applied odor based on said first location. 
Haddad discloses olfactory data includes information regarding chemical ingredients constituting the object and sensing information sensed by each of a plurality of sensors constituting the olfactory sensor ([0069] the electronic nose samples the odor using non-specific chemical sensors 12, and the output signals of the sensors are processed to find features which characterize the odor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Haddad using chemical sensors in order to tune the system to some kind of a pleasantness scale, and then used to predict the pleasantness of novel odors, as suggested by Haddad ([0008]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tobacco (and Dillon, further in view of GAFSOU (Gafsou; US 2016/0091470).
Regarding Claim 3, Tobacco doesn’t disclose the user olfactory function f.sub.user(x) is generated by machine-learning with respect to at least one of information regarding protein components, chemical compositions, a composition ratio, and adsorption and desorption between odor molecules and polymer elements constituting the odor of an object preferred by each user.
In the same field of endeavor, Gafsou discloses a system for creating a scent database. An electronic sensing unit is used to receive an odorant sample and generate an electronic signature characterizing the sample received therein via a sample guiding unit that guides first portion of the sample into the electronic sampling unit and a second portion of the sample towards an outlet, thereby enabling one or more users to be exposed to said gas-phase sample.
Gafsou discloses disclose the user olfactory function f.sub.user(x) is generated by machine-learning with respect to information regarding chemical compositions ([0003] Electronic nose instruments are used by research and development laboratories, quality assurance (QA), quality control (QC) laboratories and process & production departments for various purposes: Many devices for detecting odors exist, all of which take into account the specific chemical composition of the volatile components of the sample a scent).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Gafsou using chemical compositions in order to provide a system that can characterize, formulate, and create, a desired scent based on comparison of an electric signature generated for the scent by the electronic sensing device and data records which electronic signatures comply with some best compliance criterion, as suggested by Gafsou (Abstract).

Regarding Claim 4, Tobacco discloses, in the determining of the user preferences, the olfactory data received by a receiver is matched with an olfactory data value sensed the main factors of the biometric information data are analyzed by mutually comparing the output values for the food preference data calculated by giving variables to each input term; [0040] the food preference data is given as teacher data to the output of the hierarchical neural network NN that inputs the material attribute data of the taste and smell material and the biological information data of the subject who tasted the taste and smell material in parallel. According to the sensory sensation evaluation system that learns the hierarchical neural network NN and extracts factors that have a great influence on the eating preference for the taste and olfactory material by using the hierarchical neural network NN based on the learning result), but doesn’t specify data value sensed from a pre-stored standard fragrance sample that is most similar to the olfactory data.
Gafsou teaches olfactory data received by a receiver is matched with an olfactory data value sensed from a pre-stored standard fragrance sample that is most similar to the olfactory data and the olfactory data value is input as an x value in the olfactory function f.sub.user(x) to determine a user preference ([0161] the pattern of the electronic signature is then compared to the global scent database  resulting in…possible existing products or scents with the closest olfactive perception of that rare flower).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Gafsou using prestored fragrances compositions in order to provide a system that can characterize, formulate, and create, a desired scent based on comparison of an electric signature generated for the scent by the electronic sensing device and data records which electronic signatures comply with some best compliance criterion, as suggested by Gafsou (Abstract).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tobacco (and Dillon, further in view of Albers (US 2017/0290541).
Regarding Claim 5, Tobacco discloses, in the determining of the user preferences, a user preference for each variable constituting the olfactory data received by a receiver ([0014]), but doesn’t specify according to the lapse of time is determined based on a result value of the olfactory function f.sub.user(x) that is machine-trained for each variable constituting the olfactory data.
In the same field of endeavor, Albers discloses a system for an olfactometer for delivering odors and one or more computing devices configured to: receive user input for an odor memory test and an odor discrimination test; calculate a score for the odor memory test and the odor discrimination test; calculate a first and second confidence interval threshold and a second confidence interval threshold for a first and second predicted odor memory score respectively, based on a relationship between, respectively, the odor memory test score and odor discrimination test score, and previously-entered performance data queried from the database; and responsive to the score for the odor memory test not being greater than the first confidence interval threshold and the score for the odor discrimination test not being greater than the second confidence interval threshold, generate a report identifying a user as high risk for a neurodegenerative disease.
Albers discloses constituting the olfactory data received by a receiver according to the lapse of time is determined based on a result value of the olfactory function f.sub.user(x) that is machine-trained for each variable constituting the olfactory data ([0085] the system may be configured to determine the amount of time it takes the subject to respond to the answer and/or select a response. As seen in FIGS. 4, 7 and 10, time may be determined by subject, thus, the system may record a subject's response time to determine how long it takes them to make a decision).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Albers using a time lapse determination in order to fine tune the final determination of the user's poor or good perception of odor performance, as suggested by Albers ([0087]).

Regarding Claim 6, Tobacco discloses
Dillon discloses displaying the determined user preferences ([0071] the preference profile may be presented to the user by displaying, Fig 3).
Albers teaches using the lapse of time ([0085]).

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tobacco in view of Dillon.
Regarding Claim 7, Tobacco discloses an olfactory data sharing system for recognizing an olfactory preference ([0006]-[0007]) 
the first terminal configured to provide olfactory data obtained by sensing an odor of an object by using an olfactory sensor ([0014] taste and smell material are, for example, one showing the amount of components, the physicochemical constant, and the physical quantity detected by instrumental analysis of the taste and smell material or via a sensor); and 
the second terminal configured to receive the olfactory data, determine whether a user prefers the olfactory data based on a user olfactory function f.sub.user(x) ([0007] neural network uses a function to take inputs and determine preference outputs), and 
Tobacco does NOT specify two terminals communicating the information and displaying a user preference for the olfactory data.
Dillon teaches two terminals communicating the information ([0049], Fig 1), and displaying the determined user preferences ([0071], Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Dillon using a display and two terminals in order to provide convenient accessibility to data that can truly assess whether the user is likely to enjoy a recommended item, and that can find and recommend apparently unrelated items that the consumer is likely to enjoy, as suggested by Dillon ([0004]).

Regarding Claim 8, Tobacco discloses a user preference manager configured to use the olfactory function f.sub.user(x) ([0007]) for each of a plurality of users ([0023] subjects), and manage a user preference for the olfactory data for each user based on the olfactory function f.sub.user(x) ([0007]); but doesn’t specify storing information for each user.
Dillon teaches storing information for each user ([0020] the system may identify a polarizing preference pattern for which the person has expressed different patterns of rating for one or more trait values; [0031] save the preference profile to a memory; [0091] the system may augment the user's profile with portions of preference profiles from one or more users).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Dillon storing data in order to provide convenient accessibility to data that can truly assess whether the user is likely to enjoy a recommended item, and that can find and recommend apparently unrelated items that the consumer is likely to enjoy, as suggested by Dillon ([0004]).

8>Regarding Claim 9, Tobacco teaches determining a user preference for olfactory data obtained by sensing an odor of an arbitrary object, based on the olfactory function f.sub.user(x) for each user stored in the user preference manager ([0007]), but doesn’t teach first terminal is further configured to predict a user preference.
	Dillon teaches first terminal is further configured to predict a user preference ([0049], Fig 1; [0042] when performing a recommendation function the system may operate at the behest of the user to identify items, typically ones not yet rated by the user, but which the system predicts will have a specific degree of appeal to the user. Typically, but not necessarily, this may be a positive appeal. When performing a suggestion function the system may identify items that, when sampled by the user, are predicted to improve the quality of the preference profile. When predicting the appeal of an untried item, the system may use the preference profile to extrapolate the user's rating for that item).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Dillon predicting preferences in order to provide convenient accessibility to data that can truly assess whether the user is likely to enjoy a recommended item, and that can find and recommend apparently unrelated items that the consumer is likely to enjoy, as suggested by Dillon ([0004]).

Regarding Claim 10, Tobacco discloses an olfactory data sharing 
an olfactory data provider configured to provide olfactory data obtained by sensing an odor of an object through an olfactory sensor ([0014] taste and smell material are, for example, one showing the amount of components, the physicochemical constant, and the physical quantity detected by instrumental analysis of the taste and smell material or via a sensor*); and
a user preference manager configured to store an olfactory function f.sub.user(x) ([0007] neural network uses a function to take inputs and determine preference outputs) for each of a plurality of users ([0023] subjects), and manage a user preference for the olfactory data for each user based on the olfactory function f.sub.user(x) 
Dillon teaches a terminal communicating the information ([0049], Fig 1) and storing information for each user ([0031] save the preference profile to a memory).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Dillon in order to provide convenient accessibility to data that can truly assess whether the user is likely to enjoy a recommended item, and that can find and recommend apparently unrelated items that the consumer is likely to enjoy, as suggested by Dillon ([0004]).

Regarding Claim 11, Tobacco discloses an olfactory data sharing 
a user olfactory function learner configured to generate a user olfactory function f.sub.user(x) ([0007] neural network uses a function to take inputs and determine preference outputs), indicating user preference for the odor of each of a plurality of objects through cumulative machine-learning for each of a plurality of users by using olfactory data obtained by sensing standard fragrance samples as input values ([0007] material attribute data possessed by the taste-and-smell material) and user preference test results ([0007] …and biological information data obtained from a subject who tastes the taste-smell material…are input in parallel)  for the standard fragrance samples as output values ([0007] a hierarchical neural network whose output is used as food preference data);
a receiver configured to receive olfactory data obtained by sensing the odor of an object by using same olfactory sensor as used to sense the odor of the standard fragrance samples (([0014] taste and smell material are, for example, one showing the amount of components, the physicochemical constant, and the physical quantity detected by instrumental analysis of the taste and smell material or via a sensor), a user preference determiner configured to determine user preferences by applying the received olfactory data to the user olfactory function f.sub.user(x) ([0007] neural network uses a function to take inputs and determine preference outputs)); but doesn’t specify display unit configured to display the determined user preferences.
	Dillon teaches a user preference determiner configured to determine user preferences by applying the received olfactory data to the user olfactory function f.sub.user(x) ([0049], Fig 1; [0042]); and displaying the determined user preferences ([0071] the preference profile may be presented to the user by displaying, Fig 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobacco with Dillon in order to provide convenient accessibility to data that can truly assess whether the user is likely to enjoy a recommended item, and that can find and recommend apparently unrelated items that the consumer is likely to enjoy, as suggested by Dillon ([0004]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Mochizuki et al. (Mochizuki; US 2019/0021645) discloses an olfactory examination apparatus includes: an odor generating unit having an odorant generating mechanism that stores an odorant and generates an odorous gas having a defined concentration or an defined intensity and an odorless gas generating mechanism; a gas supply unit configured to alternately supply an odorous gas or an odorless gas having a defined concentration or a defined intensity of the odor from the odorant generating mechanism and the odorless gas generating mechanism to an examinee through an odor presentation mechanism placed on a nostril portion of the examinee, and a reply unit that allows the examinee to express an answer when smelling the odorant in order to examine an olfactory function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685